Citation Nr: 1403433	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for fungus of the left foot. 

4.  Entitlement to service connection for a bladder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active service from July 1981 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The record reflects that the Veteran requested a Travel Board hearing but that he subsequently cancelled the request. 


FINDING OF FACT

The Veteran has not been diagnosed with a current bilateral hip disability, bladder disability, or skin disability of the left foot. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

3.  The criteria for entitlement to service connection for a fungus of the left foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

4.  The criteria for entitlement to service connection for a bladder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, the Veteran signed a VCAA acknowledgement form in October 2005, which provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Similar information was provided in an October 2006 letter.  A March 2006 letter and the October 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, the report of an informal conference with the Decision Review Officer, and VA examination reports. 

The Board further observes that this case was remanded in August 2011 to obtain additional treatment records and schedule the Veteran for examinations.  Treatment records were requested, and VA examinations were conducted.  The agency of original jurisdiction has substantially complied with the August 2011 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

With regard to his bilateral hip claim, the Veteran alleges that he injured his hips during a bad parachute landing that occurred in 1998.  The service treatment reports show that the Veteran complained of hip pain on several occasions.  X-rays and a bone scan taken during service of the right and left hip were within normal limits.  Diagnoses include contusion to left hip and bilateral hip pain. 

At an October 2005 fee-basis examination, the Veteran complained of chronic hip pain.  Physical examination revealed normal range of motion of both hips.  X-rays were within normal limits.  The examiner determined that there was no bilateral 
hip pathology to render a diagnosis.  Following the October 2005 examination, however, the Veteran continued to report the he suffered from bilateral hip pain.  In an October 2007 VA outpatient treatment report, it was noted that the Veteran's range of motion in the hip was restricted bilaterally in all planes with flexion limited to 90 degrees and adduction/internal rotation to 20 degrees, both causing significant low back pain.  In an October 2008 VA outpatient treatment record, the Veteran continued to complain of various joint pain of the hips, spine and knees.  The diagnosis was osteoarthritis; however, there was no indication which joint or joints were affected. 

The examiner who conducted the October 2011 VA examination stated that, besides bilateral hip pain and limitation of motion, the hips were normal.  The examiner also diagnosed degenerative arthritis of the lumbar spine.  The Board notes that the Veteran is already in receipt of service connection for this lumbar spine disability and that rating criteria for back disabilities contemplates radiating pain.  The October 2011 VA examiner attributed the Veteran's bilateral hip pain to service 
and to his service-connected low back disability.  

With respect to the left foot fungus claim, the service treatment records show that in November 1982, the Veteran complained of fungus on the feet and between the toes.  He was given a foot powder for his feet.  In June 2005, the Veteran reported that he had a rash on his foot.  It was noted that he had a long history of tinea pedis which he acquired in Panama and which worsens in the summer.  Physical examination revealed severe tinea pedis of both feet. 

Following the October 2005 examination, the examiner concluded that there was no left foot fungus pathology to render a diagnosis.  

The October 2011 VA skin examination report noted the Veteran's in-service diagnosis of tinea pedis.  The examiner stated that the Veteran's tinea pedis was not currently active, there was no diagnosis at this time, and no pathology was found.  The examiner noted that tinea pedis, or athlete's foot, normally resolves after treatment.  The examiner also stated that the Veteran's records do not show that tinea pedis is a chronic condition in this case. 

With respect to a bladder disability, the service treatment records shows that in August 1999, the Veteran complained of increased urgency and frequency following a bad parachute landing with a full bladder that occurred in May 1998.  He denied any urinary incontinence, dysuria or hematuria.  He reported increased frequency with increased volume and that he felt another varicocele developing in his left testes.  He was diagnosed as having frequency and urgency with recurrence of grade I left varicocele.  Further studies were recommended.  He subsequently underwent a post void bladder scan which revealed a post void residual of 107 ml.  It was noted that the Veteran could urinate without any complications.  A follow-up evaluation revealed a diagnosis of rule out urethral stricture with recommendation for a flexible cystoscopy.  The Veteran is already in receipt of service connection for left hydrocele with right epidymal cyst. 

At a fee basis examination conducted in October 2005 prior to discharge, the Veteran reported that he has suffered from urine incontinence since 1998.  He stated that he urinates 20 times during the day at intervals of 30 minutes and during the night he urinates five times at one hour intervals.  He did not have problems starting urination.  He indicated that he did have urine incontinence which did not require a pad or any absorbent material.  Urinalysis was normal.  The examiner did not find pathology of a bladder condition.  Rather, the examiner stated that the Veteran's report of urinary incontinence was non-significant and that there was no diagnosis.  

The examiner who conducted the October 2011 VA examination stated that there was no bladder condition and no pathology was found.  

VA treatment records reveal the Veteran underwent an annual examination in September 2007.  At that time he denied dysuria, frequency, hesitancy, and hematuria.  He did not report any problems with foot fungus.  Examination of the extremities did not reveal hip joint disability.  No bladder condition, foot fungus, or hip disability was diagnosed.  

In light of the evidence of record, the Board finds that entitlement to service connection for a bilateral hip disability, fungus of the left foot, and a bladder disability is not warranted in this case.  There is no medical evidence of record demonstrating that the Veteran currently suffers from a diagnosed disability of either hip, skin of the left foot, or urinary bladder.  The latest VA examination specifically found no objective evidence of such disabilities.  As such, there is no evidence that the Veteran currently is diagnosed with a bilateral hip disability, fungus of the left foot, and a bladder disability for which he may receive compensation.  

The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person he is not competent to diagnose a disability associated with such pain as such requires medical expertise.  The Veteran has complained of bilateral hip pain, and the October 2011 VA examiner attributed the Veteran's bilateral hip pain to service and to his service-connected low back disability.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the Veteran does not currently have a hip disability, a fungus disability of the left foot or a bladder disability, the Board finds that a preponderance of the evidence is against the claims for service connection.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied. 

Service connection for a fungus of the left foot is denied. 

Service connection for a bladder disability is denied. 




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


